Citation Nr: 0601127	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  00-22 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to increased disability ratings for 
fibromyositis, evaluated as 10 percent disabling for the 
period from June 7, 1999, through April 14, 2002; and 
evaluated as 20 percent disabling from April 15, 2002.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May to December 1977.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the RO that 
denied a disability rating in excess of 10 percent for 
fibromyositis.

The record reflects that the veteran failed to appear for two 
hearings scheduled in January 2001.  Under these 
circumstances, the veteran's request for a hearing is 
considered withdrawn.  See 38 C.F.R. § 20.700 (2005).

In June 2001, the Board remanded the matter to the RO for 
additional development.

In June 2003, the RO increased the disability evaluation to 
20 percent for fibromyositis, effective April 15, 2002.

Because higher evaluations are available for fibromyositis, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, the claim remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board again remanded the matter for additional 
development in October 2003 and in June 2004.

In August 2000, the veteran appeared to raise the issue of 
secondary service connection for a left leg disability.  As 
that issue has not been adjudicated by the RO, it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case there is medical evidence of 
fibromyositis, the veteran is presumed to be seeking the 
highest possible rating, and his statements and records from 
the Social Security Administration show that he is 
unemployed.  His inferred claim for a TDIU is referred to the 
RO for initial adjudication.


FINDINGS OF FACT

1.  For the period from June 7, 1999, through April 14, 2002, 
the veteran's fibromyositis has been manifested by slight 
limitation of motion of the lumbosacral spine, tenderness, 
and muscle spasms, and mild radicular symptoms; but with no 
evidence of painful motion, functional limitation due to pain 
or flare-ups, or loss of lateral bending.

2.  From April 15, 2002, the veteran's fibromyositis 
secondary to spondylolysis of L5 and spina bifida occulta of 
S1 has been manifested by moderate limitation of motion of 
the lumbosacral spine, tenderness, severe muscle spasms, with 
painful motion and additional functional limitations with 
repetitive use; objective evidence of either ankylosis of the 
lumbar spine or of associated intervertebral disc syndrome of 
the lumbar segment of the spine that equates to limitation of 
forward bending at approximately 30 degrees or severe 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for fibromyositis from June 7, 1999, through 
April 14, 2002, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 
4.45, 4.59, 4.71a, Diagnostic Codes 5021, 5292 (2002).

2.  The criteria for a disability rating of 40 percent for 
fibromyositis secondary to spondylolysis of L5 and spina 
bifida occulta of S1, from April 15, 2002, are met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5021, 
5292.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).

Through the July 2000 statement of the case (SOC), the June 
2003, June 2004, and May 2005 supplemental SOCs (SSOCs), and 
the March 2002 letter, the RO and VA's Appeals Management 
Center (AMC) notified the veteran of the applicable rating 
criteria, the evidence that has been considered in connection 
with the appeal, and the bases for the denial of the claim 
for increased ratings.  These documents serve to provide 
notice of the information and evidence needed to substantiate 
the claim.  

VA's March 2002 letter, together with the June 2004 SSOC, 
notified the veteran of what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The letter requested that he provide 
the names and addresses of medical providers, the time frame 
covered by the records, and the condition for which he was 
treated, and notified him that VA would request such records 
on his behalf if he signed a release authorizing it to 
request them.  

The March 2002 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section § 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  His claim was 
fully developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO or AMC has obtained 
copies of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  He has also been afforded necessary 
examinations.

There is no indication that further assistance would be 
reasonably likely to substantiate the claim, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Factual Background

Service connection has been established for fibromyositis 
secondary to spondylolysis of L5 and spina bifida occulta of 
S1, effective December 1977.  An initial 10 percent rating 
was assigned.

The veteran underwent a VA examination in July 1999.  
Reported symptoms included a mild discomfort on the low back 
area, as well as a constant pressure sensation.  
Precipitating factors included walking or standing for a long 
time, and lifting heavy objects.  Alleviating factors 
included rest and medication.  The veteran reportedly used no 
assistive devices, and denied any history of back surgery.  
He could not play baseball or softball, and was currently 
unemployed.  

Examination of the lumbosacral spine revealed moderate lumbar 
paravertebral muscle spasm, with tenderness to palpation.  
There was mild weakness of the left ankle dorsiflexor muscle, 
extensor hallux longus, with a muscle strength graded IV/V.

Range of motion of the lumbar spine was to 80 degrees on 
flexion, to 35 degrees on extension, to 40 degrees on lateral 
bending, and to 35 degrees on rotation.  There was no 
evidence of painful motion on any movements, and no evidence 
of muscle atrophy of the lower extremities.  Neither postural 
abnormalities of the back, nor fixed deformities were noted.

Private medical records, dated in November 2000, contains an 
opinion that the veteran was moderately impaired in standing, 
walking, bending, etc., due to chronic lumbago and 
radiculopathy of the right leg.

During a VA examination on April 15, 2002, the veteran 
complained of daily low back pain and of stiffness of the 
back, especially in the morning.  He denied radiation of pain 
to the lower extremities, but complained of numbness of both 
feet.  He took pain medications and applied a TENS unit to 
his low back muscles.  The veteran also used a one-point 
cane.

Range of motion of the lumbar spine was to 70 degrees on 
flexion, to 0 degrees on extension, to 20 degrees on left 
lateral bending, and to 15 degrees on right lateral bending.  
There was painful motion at 0 degrees on extension of the 
lumbar spine.  X-rays revealed no abnormalities other than 
spondylolysis.  The examiner noted marked to severe spasms of 
the lumbosacral paravertebral muscles, with tenderness to 
palpation.  Back extension was loss due to pain.  The 
examiner also noted fatigability upon range of motion during 
examination, and indicated that pain could significantly 
limit functional ability during flare-ups when used 
repetitively over a period of time.

The report of an April 2003 VA examination reveals complaints 
of increased intensity of low back pain, increased stiffness, 
and decreased range of motion.  Range of motion of the lumbar 
spine was to 80 degrees on flexion, to 20 degrees on 
extension, and to 25 degrees on lateral bending.  Painful 
motion began on flexion at 38 degrees.  The range of motion 
would be additionally limited by increased pain with 
repetitive flexion and extension.  The veteran also had 
severe spasm of the lumbar paravertebral muscles.  

There was no atrophy of the lower extremities, and manual 
muscle test was 5/5.  X-rays revealed normal vertebral body 
height and alignment, with disc spaces preserved.  The 
diagnoses were lumbar spondylolysis and severe lumbar 
myositis.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1995); 38 C.F.R. 4.1.  Where, as here, entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern, and the most recent 
evidence takes precedence.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

VA also revised the criteria for evaluation of diseases and 
injuries of the spine on two occasions during the course of 
this appeal.  The changes were effective September 22, 2002 
and September 26, 2003 (see 68 Fed. Reg. 51454-51456 
(August 27, 2003)).  VA has a duty to adjudicate the claim 
under the former criteria during the entire appeal period, 
and to consider the revised criteria for the period beginning 
on the effective date of the new provisions.  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

In this case, the RO or AMC has considered the veteran's 
claim for an increased disability rating under both the 
former and revised schedular criteria (see May 2005 SSOC); as 
such, there is no due process bar to the Board doing 
likewise.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran's fibromyositis secondary to spondylolysis of L5 
and spina bifida occulta of S1 is rated under the former 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5021-5292.  
A hyphenated diagnostic code generally reflects a rating by 
analogy.  38 C.F.R. §§ 4.20, 4.27 (2005).

Under both the former and current Rating Schedules, myositis 
will be rated on limitation of motion of affected parts, 
similar to degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5021.  

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups with occasional incapacitating exacerbations.  A 
10 percent evaluation is provided where there is X-ray 
evidence of involvement of two or more major joints, or two 
of more minor joint groups without exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The former provisions of Diagnostic Code 5292, provided a 
10 percent rating for assignable for slight limitation of 
motion of the lumbar spine; a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for when there 
was severe limitation of motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003) (in effect prior to September 26, 
2003).

The former rating criteria did not define "mild," 
"moderate," or "severe" limitation of motion.  However, 
the revised rating criteria provide some guidance.  Under 
those criteria, normal forward flexion of the thoracolumbar 
spine is to 90 degrees.  Normal extension is from 0 to 30 
degrees.  Normal lateral flexion, as well as rotation, is 
from 0 to 30 degrees to the left and right.  38 C.F.R. 
§ 4.71a, Note (2), following General Rating Formula for 
Disease and Injuries of the Spine (2005).

Prior to September 26, 2003, Diagnostic Code 5295 provided a 
10 percent evaluation for lumbosacral strain manifested by 
characteristic pain on motion; a 20 percent rating for 
lumbosacral strain manifested by muscle spasm and unilateral 
loss of lateral motion in a standing position; and a maximum 
rating of 40 percent for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with Osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 23, 2002, a 
10 percent rating was assigned for mild symptoms of 
intervertebral disc syndrome.  A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, with 
recurring attacks.  Severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief, warranted a 40 
percent evaluation.  A 60 percent rating was warranted for 
symptoms of intervertebral disc syndrome if pronounced and 
resulting in little intermittent relief; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc 38 C.F.R. § 4.71, Diagnostic Code 
5293 (2002).

Effective September 23, 2002, the provisions of Diagnostic 
Code 5293 were altered so that intervertebral disc syndrome 
(preoperatively or postoperatively) was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  These provisions were incorporated wholesale 
into the changes to the rating criteria effective September 
26, 2003.

For the period from June 7, 1999, through April 14, 2002, the 
veteran retained at least normal ranges of lateral bending, 
and most of the normal range of flexion.  He did not have 
additional limitation due to functional factors.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The evidence is, thus against a finding 
of more than slight limitation of motion during this period.

Because there was no loss of lateral bending, he did not meet 
the criteria for a 20 percent rating under Diagnostic Code 
5295.

The veteran was described by a private physician as having 
moderate disability from radicular symptoms.  The examiner 
did not, however, report any specific neurologic deficit.  
The 1999 VA examination found only mild radicular symptoms, 
and the April 2002, and 2003 examinations identified no 
radiculopathy or neurologic deficits.  The isolated opinion 
by the private examiner is outweighed by the VA medical 
findings.  This evidence does not show more than mild 
intervertebral disc disease.

Since the revised rating criteria did not become effective 
until after April 14, 2002, they are not applicable to that 
period.  A disability rating in excess of 10 percent, for the 
period from June 7, 1999, through April 14, 2002, is not 
warranted under any applicable criteria pertaining to the 
lumbar spine.  38 C.F.R. § 4.7, 4.21 (2005).

At the time of the April 15, 2002 VA examination, there was 
objective evidence of overall moderate limitation of motion 
of the lumbar spine, along with tenderness and severe muscle 
spasm, and additional functional limitations due to pain 
during flare-ups and with repetitive use.  The April 2002 
examiner documented significant (at least moderate) degrees 
of limitation of flexion and of lateral bending of the 
veteran's lumber spine, and found no extension.  

The April 2003 examination found flexion limited by 
functional factors to 38 degrees.  This finding approximates 
limitation of flexion to 30 degrees, which would warrant a 40 
percent rating under the new criteria.  Because the most 
recent evidence takes precedence, the Board finds this 
examination to provide the most probative evidence.  See 
Francisco v. Brown.  Given the examiner's description of the 
disability as severe, and the fact that he has loss of nearly 
2/3 of normal flexion, the disability would also approximate 
severe limitation of motion warranting a 40 percent rating 
under the old rating criteria.  38 C.F.R. § 4.7, 4.21.  

The question now becomes whether the veteran is entitled to a 
rating in excess of 40 percent for the period beginning April 
15, 2005.

The newest rating criteria, effective September 26, 2003, 
provide for rating the veteran's low back disability under 
criteria contained in the General Rating Formula for Diseases 
and Injuries of the Spine as follows:

(For diagnostic codes 5235 to 5243 unless 
5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): With or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by 
residuals of injury or disease.  Under 
the revised criteria a 100 percent 
scheduler evaluation is assigned if there 
is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is assigned 
if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent 
rating is assigned if there is 
unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005).

In evaluating the veteran's disability, the Board will 
consider not only the criteria of that diagnostic code, but 
also the criteria of other potentially applicable diagnostic 
codes.  At the outset, however, the Board notes that, in the 
absence of any evidence of a fractured vertebra (or residuals 
thereof), or ankylosis of the lumbar spine, consideration of 
Diagnostic Codes 5285, 5286, or 5289 (renumbered 5235 to 
5243) for diseases and injuries of the spine is unnecessary.  

Under the oldest version of Diagnostic Code 5293, a 60 
percent evaluation required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002) (in effect prior to September 23, 2002).

Under revisions to Diagnostic Code 5293 (2002) and the new 
Diagnostic Code 5243 (2003), a maximum, 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  The veteran 
has had no periods of physician prescribed bedrest.  His 
disability, therefore, dose not meet the criteria for an 
evaluation in excess of 40 percent on this basis.

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurological disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

There is no evidence of any neurologic impairment during the 
period beginning September 22, 2002; therefore a separate 
rating would not be warranted on that basis.

In addition, given the lack of neurologic findings, a 
disability rating in excess of 40 percent is not assignable 
on the basis of the oldest version of Diagnostic Code 5293.  
While the record includes notations of radiculopathy and of 
marked to severe muscle spasms of the lumbosacral 
paravertebral muscles, no diagnostic studies have ever been 
reported to show disc disease.  Since the evidence fails to 
show disc disease, a rating under those criteria is not 
warranted.  The evidence neither establishes a firm diagnosis 
of intervertebral disc syndrome of the lumbar segment of the 
spine, nor that any such condition is part and parcel of, or 
represents a progression of, the service-connected 
disability, so as to warrant evaluation, alternatively, under 
former Diagnostic Code 5293 or revised Diagnostic Code 5243.

Under the alternate rating criteria, he would not be entitled 
to additional ratings for neurological impairment, and the 
criteria for evaluating the orthopedic disability, as 
discussed above, do not provide a basis for a disability 
rating in excess of 40 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (as in effect from September 
26, 2003).  Given the lack of compensable neurological 
manifestations, the combined rating, in any event, would not 
exceed the 40 percent assigned under the former criteria.  
See 38 C.F.R. § 4.25.

Additionally, the Board finds that there is no showing that 
the veteran's fibromyositis secondary to spondylolysis of L5 
and spina bifida occulta of S1 has resulted in so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (cited to in the July 2001 SSOC).  In 
this regard, the Board notes that the veteran is not 
employed, and thus, his fibromyositis could not cause marked 
interference with current employment.

The disability ha also not required any, let alone frequent, 
periods of hospitalization.  The criteria for referral for 
consideration of an extraschedular rating are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the grant of more 
than the current 10 percent rating for the period prior to 
April 14, 2002; but that the evidence is in favor of the 
grant of a 40 percent evaluation is warranted, from April 15, 
2002, for the veteran's fibromyositis secondary to 
spondylolysis of L5 and spina bifida occulta of S1.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

A disability evaluation in excess of 10 percent for 
fibromyositis for the period from June 7, 1999, to April 14, 
2002, is denied.

A 40 percent disability rating for fibromyositis  granted, 
from April 15, 2002.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


